 



EXHIBIT 10.4

STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”), is made and effective as of
this 5th day of August, 2004 (the “Grant Date”), by and between Sunair
Electronics, Inc., a Florida corporation (“Sunair”), and each person set forth
on Schedule 1 hereto (each an “Optionee”).

W I T N E S S E T H:

     WHEREAS, Sunair wishes to provide the Optionee the opportunity to purchase
shares of common stock of Sunair;

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Sunair hereby grants the Optionee options to purchase
shares of common stock of Sunair, upon the following terms and conditions:

1. GRANT OF OPTION

     Subject to the terms and conditions of this Agreement, Sunair hereby grants
to the Optionee an option (the “Option”) to purchase an aggregate of Twenty
Thousand (20,000) shares (the “Option Shares”) of Sunair’s common stock, $.10
par value per share (“Common Stock”). This Option is a non-qualified stock
option which is not intended to meet the requirements of an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The grant of this Option is subject to and shall not be
of any legal force or effect until the approval of such grant by the
shareholders of Sunair at Sunair’s next annual meeting of shareholders.

2. EXERCISE PRICE

     The exercise price (“Option Price”) of this Option shall be $4.79 per
Option Share. The Option Price of this Option shall be subject to adjustment in
the event of changes in the capitalization of the Company, as set forth in
Section 8 hereto.

3. TERM AND VESTING OF OPTION

     (a) Option Period. Subject to the provisions of this Section 3 and
Section 6 hereof, this Option shall terminate and all rights to purchase shares
hereunder shall cease on August 5, 2009 (such date being five (5) years from
Grant Date).

     (b) Vesting and Exercisability. Subject to the provisions of Sections 1 and
6 hereof, this Option shall become vested on the date hereof (the “Vesting
Date”).

 



--------------------------------------------------------------------------------



 



4. MANNER OF EXERCISE AND PAYMENT

     (a) Exercise. This Option may be exercised to the extent vested as provided
in Section 3 by delivery to Sunair on any business day, at its principal office,
addressed to the attention of the Stock Option Administrator, of written notice
of exercise, which notice shall specify the number of shares with respect to
which this Option is being exercised, and shall be accompanied by payment in
full of the Option Price of the shares for which this Option is being exercised,
in accordance with Section 4(b) below. The minimum number of shares of Common
Stock with respect to which this Option may be exercised, in whole or in part,
at any time shall be the lesser of one hundred (100) shares or the maximum
number of shares available for purchase under this Option at the time of
exercise.

     (b) Payment. Payment of the Option Price for the shares of Common Stock
purchased pursuant to the exercise of this Option shall be made in cash or in
cash equivalents. An attempt to exercise any Option granted hereunder other than
as set forth above shall be invalid and of no force and effect.

     (c) Issuance of Certificates. Promptly after the exercise of this Option,
Optionee shall be entitled to the issuance of a certificate or certificates
evidencing his ownership of such shares of Common Stock. An individual holding
or exercising an Option shall have none of the rights of a stockholder until the
shares of Common Stock covered thereby are fully paid and issued to him and,
except as provided in Section 8 below, no adjustment shall be made for dividends
or other rights for which the record date is prior to the date of such issuance.

5. TRANSFERABILITY OF OPTION

     Unless otherwise permitted by the Board in its sole and absolute
discretion, this Option shall not be assignable or transferable by the Optionee,
other than by will or the laws of descent and distribution.

6. TERMINATION OF EMPLOYMENT, DEATH OR DISABILITY

     General. Upon the termination of the employment or other service of the
Optionee with Sunair or any subsidiary (“Subsidiary”) of Sunair (Sunair and
Subsidiary are collectively referred to herein as the “Company”), including by
reason of death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) of the Optionee, this Option shall expire two
(2) years following the last day of the Optionee’s employment or service with
the Company, or, if earlier, prior to the termination of this Option pursuant to
Section 3(a) above. Options will be exercisable only to the extent they are
exercisable on the date the Optionee’s employment or service terminates.
Notwithstanding the foregoing provisions of this Section 6, the Board may
provide, in its discretion, that following the termination of employment or
service of Optionee with the Company, Optionee may exercise this Option, in
whole or in part, at any time subsequent to such termination of employment or
service and prior to termination of this Option pursuant to Section 3(a) above,
either

2



--------------------------------------------------------------------------------



 



subject to or without regard to any vesting or other limitation on exercise
imposed pursuant to Section 3(b) above. Temporary absence from employment or
service because of illness, vacation, approved leaves of absence, military
service and transfer of employment shall not constitute a termination of
employment or service with the Company.

7. INVESTMENT INTENT, REGISTRATION

     (a) Investment Intent, Registration. The Optionee represents and warrants
that the shares of Common Stock being acquired by him upon exercise of the
Option are being acquired and will be acquired for his own account, and will not
be sold or otherwise disposed of, except pursuant to (a) an exemption from the
registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”), which does not require the filing by Sunair with the
Securities and Exchange Commission (“SEC”) of any registration statement,
offering circular or other document, in which case, the Optionee shall first
supply to an opinion of counsel (which counsel and opinion shall be satisfactory
to Sunair) that such exemption is available, or (b) an effective registration
statement filed by Sunair with the SEC under the Securities Act.

     (b) Legend. Until registered for resale in accordance with Section 7(d)
hereof, the certificates representing the Common Stock shall bear substantially
the following legend:



    THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO, OR IN
ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

Sunair may place stop transfer orders with its transfer agents with respect to
such certificates in accordance with federal securities laws.

     (c) Registration Rights for Common Stock; Filing of Registration Statement.
Sunair will utilize reasonable best efforts to cause, prior to June 30, 2005 a
registration statement to be filed under the Securities Act for the purpose of
registering the Common Stock for resale by the Optionee thereof (the
“Registration Statement”). Sunair will use reasonable efforts to have the
Registration Statement become effective and cause the Common Stock to be
registered under the Securities Act, as soon as is reasonably practicable
following the filing.

     (d) Further information. If the Common Stock owned by the Optionee is
included in any registration, such Optionee shall furnish Sunair such
information regarding itself as Sunair may reasonably request and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement.

3



--------------------------------------------------------------------------------



 



8. EFFECT OF CHANGES IN CAPITALIZATION

     (a) Recapitalization. If the outstanding shares of Common Stock of Sunair
are increased or decreased or changed into or exchanged for a different number
or kind of shares or other securities of Sunair by reason of any
recapitalization, reclassification, reorganization (other than as described in
8(b) below), stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of Sunair,
or other increase or decrease in such shares effected without receipt of
consideration by Sunair, an appropriate and proportionate adjustment shall be
made by the Board in the number and kind of shares of Common Stock issuable upon
exercise of this Option, and in the Option Price per share of this Option.

     (b) Reorganization. In the event of a Reorganization (as defined below) of
Sunair, the Board may in its sole and absolute discretion, provide that (i) this
Option is immediately exercisable or vested, without regard to any limitation
imposed pursuant to this Agreement and/or (ii) that this Option terminates,
provided however, that Optionee shall have the right, immediately prior to the
occurrence of such Reorganization and during such reasonable period as the Board
in its sole discretion shall determine and designate, to exercise any vested
portion of this Option in whole or in part. In the event that the Board does not
terminate this Option upon a Reorganization of Sunair then this Option shall
upon exercise thereafter entitle the Optionee to such number of shares of Common
Stock or other securities or property to which a holder of shares of Common
Stock would have been entitled to upon such Reorganization. For purposes of this
Agreement a “Reorganization” of an entity shall be deemed to occur if such
entity is a party to a merger, consolidation, reorganization, or other business
combination with one or more entities in which said entity is not the surviving
entity, if such entity disposes of substantially all of its assets, or if such
entity is a party to a spin-off, split-off, split-up or similar transaction;
provided, however, that the transaction shall not be a Reorganization if Sunair,
any Parent or any Subsidiary is the surviving entity.

     (c) Dissolution or Liquidation. Upon the dissolution or liquidation of
Sunair, this Option shall terminate. In the event of any termination of this
Option under this Section 8(c), Optionee shall have the right, immediately prior
to the occurrence of such termination and during such reasonable period as the
Board in its sole discretion shall determine and designate, to exercise this
Option in whole or in part, whether or not this Option was otherwise exercisable
at the time such termination occurs and without regard to any vesting or other
limitation on exercise imposed pursuant to Section 3 above.

     (d) Adjustments. Adjustments under this Section 8 related to stock or
securities of Sunair shall be made by the Board, whose determination in that
respect shall be final, binding, and conclusive. No fractional shares of Common
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.

4



--------------------------------------------------------------------------------



 



     (e) No Limitations. The grant of this Option hereunder shall not affect or
limit in any way the right or power of Sunair to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of its business or assets.

9. DISCLAIMER OF RIGHTS

     No provision of this Agreement shall be construed to confer upon any
individual, including Optionee, the right to remain in the employ of or to
continue in any other contractual relationship with Sunair or to interfere in
any way with the right and authority of Sunair either to increase or decrease
the compensation of any individual, including Optionee, at any time, or to
terminate any employment or other relationship between any individual, including
Optionee, and Sunair.

10. NONEXCLUSIVITY OF THIS AGREEMENT

     This Agreement shall not be construed as creating any limitations upon the
right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
individuals) as the Board in its discretion determines desirable, including,
without limitation, the granting of stock options or stock appreciation rights.

11. MISCELLANEOUS

     (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

     (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Florida, without
application to the principles of conflict of laws.

     (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when personally
delivered, one day following the day when deposited with an overnight courier
service for overnight priority service, such as Federal Express, for delivery to
the intended addressee or three days following the day when deposited in the
United States mails, first class postage prepaid, certified or registered mail,
and addressed, in the case of Sunair, its

5



--------------------------------------------------------------------------------



 



principal place of business, and, in the case of Optionee, as set forth below
Optionee’s signature on the last page hereof. Any person may alter the address
to which communications or copies are to be sent by giving notice of such change
of address in conformity with the provisions of this Section for the giving of
notice.

     (d) Binding Nature of Agreement; Transferability. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns. This Agreement shall
not be assignable or transferable by the Optionee other than by will or the laws
of descent and distribution.

     (e) Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

     (f) Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     (g) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

     (h) No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.

     (i) Entire Agreement; Amendments. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.

     (j) Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and therefore
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
the rules and regulations promulgated thereunder, unless the context requires
otherwise. The parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which

6



--------------------------------------------------------------------------------



 



the party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant.

     (k) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

     (l) Pronouns. The use of any gender in this Agreement shall be deemed to
include all genders, and the use of the singular shall be deemed to include the
plural and vice versa, wherever it appears appropriate from the context.

[SIGNATURES ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            SUNAIR ELECTRONICS, INC., a Florida corporation
      By:   /s/ James Laurent         James Laurent, President             

            OPTIONEE:


Name:
___________________________________________

Address:
___________________________________________

___________________________________________
                       

8



--------------------------------------------------------------------------------



 



SCHEDULE I

 

 

 

Arnold Heggestad, Ph.D.
Gerard P. Laheney
Steven P. Oppenheim

 

 

 

 

 

 

 

9